 Exhibit 10.4 

 

GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This GENERAL RELEASE AND SEVERANCE AGREEMENT (the “GENERAL RELEASE AGREEMENT”)
is made and entered into between Baxano Surgical Inc., a Delaware corporation
having a principal place of business in North Carolina (the “Company”) and
Frederic Feiler, a resident of North Carolina (the “Employee”). Throughout the
remainder of this GENERAL RELEASE AGREEMENT, the Company and Employee may be
collectively referred to as “the parties.”

 

Employee is currently employed by the Company as Vice President of Marketing and
Professional Education. The Company and Employee wish to terminate the
employment relationship, April 15, 2014. The Company wishes to provide Employee
with severance benefits to which he would not otherwise be entitled. The parties
wish to agree upon mutually acceptable terms for Employee’s separation from
employment and avoid all litigation relating to the employment relationship and
its termination.

 

Employee represents that he or she has carefully read this entire GENERAL
RELEASE AGREEMENT, understands its consequences, and voluntarily enters into it.

 

In consideration of the above and the mutual promises set forth below, Employee
and the Company agree as follows:

 

1. SEPARATION.

 

(a) Employee’s employment shall terminate on April 15, 2014 (the “Separation
Date”) and Employee shall be paid his current salary through the Separation
Date. Between the Notification Date (as defined in Section 11) and the
Separation Date, Employee shall professionally discharge his duties and assist
in the transition of his work responsibilities and files (electronic and hard
copy) (“Transitional Assistance”) as requested by the VP of Commercial
Operations or other executives of the Company. Employee’s failure to
professionally discharge his duties to the reasonable satisfaction of the
Company, or Employee’s breach of his obligations under this GENERAL RELEASE
AGREEMENT, including without limitation his obligations of confidentiality, will
be deemed grounds for the termination of his employment for cause, without
further notice and will not be subject to cure, and will result in the immediate
forfeiture of his benefits under Section 2 of this GENERAL RELEASE AGREEMENT.

 

(b) Transitional Assistance shall include, but not be limited to, performing his
regular duties, performing special assignments, working with the VP of
Commercial Operations and other Company designees to provide information and
reports on all key projects underway, and to help plan for the transfer of his
duties to others.

 

(c) During the period during which Employee will be providing Transitional
Assistance, Employee agrees to keep the fact of the existence, and the terms, of
this GENERAL RELEASE AGREEMENT strictly confidential. For the avoidance of
doubt, the means that Employee agrees to not disclose to anyone that his
employment is to end on the Separation Date, that this GENERAL RELEASE AGREEMENT
exists, or the terms of this GENERAL RELEASE AGREEMENT; provided however, that
Employee may disclose this GENERAL RELEASE AGREEMENT to his spouse, or his
financial or legal advisors, provided that his spouse and any such advisors
agree to maintain the confidentiality of the GENERAL RELEASE AGREEMENT and to be
bound by the terms of this Section 1(c) and may, on or after March 14, 2014,
disclose to prospective employers that his employment is ending on the
Separation Date.

 



 

 

 

2. Severance Benefits. In consideration of the release and other promises
contained herein, the adequacy of which Employee hereby acknowledges, the
Company shall:

 

(a) pay Employee the sum of One Hundred Twenty Nine Thousand Six Hundred Seventy
Nine and 48/100 Dollars ($129,679.48) (less applicable withholdings) (“Severance
Pay”). Severance Pay shall be payable in thirteen (13) equal installment
payments in accordance with the Company’s payroll schedule in existence on the
Separation Date beginning on the first such payroll date following the tenth
(10th) day after the Supplemental General Release Agreement (referenced in
Section 9(b)) becomes effective as set forth in Section 4 of such Supplemental
General Release Agreement.

 

(b) reimburse Employee for the actual additional costs incurred by Employee for
continued coverage under the Company’s group medical and dental benefit plans
under COBRA, currently offered to and elected by Employee, through December 31,
2014. Reimbursements will be made on a monthly basis and shall begin on the
first payroll date following the tenth (10th) day after the Supplemental General
Release Agreement (referenced in Section 9(b)) becomes effective as set forth in
Section 4 of such Supplemental General Release Agreement. Employee shall bear
full responsibility for electing COBRA coverage if he chooses it.

 

Except as noted in Section 2(b), as of the Separation Date, Employee shall not
be entitled to medical, dental, vision, disability, accidental death and
dismemberment insurance benefits, or any other employee benefits, and shall not
be a participant in the Company’s 401(k) Plan (the “401(k) Plan”) or any other
plan of any type. For the avoidance of doubt, Employee will not be eligible to
contribute to his or her 401(k) plan from severance pay nor receive matching
funds from the Company’s related policies. Nothing in this GENERAL RELEASE
AGREEMENT, however, shall be deemed to limit Employee’s continuation coverage
rights under COBRA or Employee’s vested rights, if any, under the 401(k) plan or
other Company Plan, and the terms of those plans shall govern.

 

3. Adequacy of Consideration. Employee acknowledges that the benefits available
to him or her under this GENERAL RELEASE AGREEMENT are significant, are of
greater value than the benefits to which he or she would be entitled to receive
if he or she did not sign this GENERAL RELEASE AGREEMENT, and constitute
adequate consideration for the release of claims under Sections 9 and 10 of this
GENERAL RELEASE AGREEMENT and the Supplemental General Release Agreement.

 

4. ACKNOWLEDGEMENT OF PAY. Employee agrees and acknowledges that he or she has
been paid all wages due and owing to him or her as of the Separation Date,
except for the compensation and benefits described in Sections 2 and 5 of this
GENERAL RELEASE AGREEMENT. Employee further acknowledges that he is not owed any
further compensation for any reason, including but not limited to under the
Relocation Letter. Employee acknowledges and agrees that he or she is not
entitled to severance benefits under any other agreement, including without
limitation the Employment Severance Agreement, executed on or around November,
2011, or under any Company plan or policy.

 



2

 

 

5. PAID TIME OFF/VACATION PAY. The Company will pay Employee for all accrued but
untaken vacation in accordance with Company policy in his or her last regular
paycheck following the Separation Date.

 

6. OTHER AGREEMENTS. With the exception of the restrictions in Section 12 of the
Baxano Surgical, Inc. Employee Proprietary Information Agreement, dated August
2, 2010 (the “Proprietary Information Agreement”), which is hereby waived by the
Company, nothing in this GENERAL RELEASE AGREEMENT shall terminate, revoke or
diminish Employee’s obligations or the Company’s and/or its Affiliates’ rights
and remedies under law or any agreements relating to trade secrets, confidential
information, intellectual property or non-solicitation, which Employee has
executed in the past, including without limitation the Baxano Surgical, Inc.
Employee Proprietary Information Agreement, dated August 2, 2010. Employee shall
also be bound by and shall comply with all prior agreements or Company policies
regarding confidentiality, nondisclosure, non-solicitation, intellectual
property, or related matters, which he or she has signed, acknowledged or has
been subject to at any time during his or her employment with the Company
(“Existing Obligations”), along with any other agreement that relate to
confidentiality, proprietary information and intellectual property, and nothing
herein shall diminish Employee’s obligations, or the Company’s rights
thereunder.

 

7. EMPLOYEE REPRESENTATIONS AND GOVERNMENT DISCLOSURES. Employee represents and
acknowledges that he or she has fully disclosed to and cooperated with the
Company in connection with all regulatory matters within his or her area or
responsibility with the Company. Employee acknowledges and agrees that nothing
in this GENERAL RELEASE AGREEMENT is intended to restrain and does not restrain
the rights of Employee or the Company to report or provide information relating
to any matters within the regulatory responsibilities of any government agency
relating to the work of the Company.

 

8. COMPANY PROPERTY. Employee agrees that before receiving any payments or
benefits under this GENERAL RELEASE AGREEMENT, he or she shall have returned all
Company property (including but not limited to computer and electronic
equipment, cell phones, credit cards, keys, etc.), Company documents (whether in
hard or electronic form), material, data, information and related matters to the
Company; provided, however, Employee shall be allowed to keep his cell phone,
his laptop computer. In addition, Employee shall be allowed to keep copies of
certain marketing material prepared by Employee and which has been disclosed to
the public for use in showing future prospective employers or other prospects
the variety and quality of his work.

 



3

 

 

9. RElease.

 

(a) CURRENT RELEASE. In consideration of the pay and benefits conferred by this
GENERAL RELEASE AGREEMENT, EMPLOYEE (ON BEHALF OF HIMSELF/HERSELF, HIS/HER
FAMILY MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES
THE COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES,
AND ITS AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR
PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, EMPLOYEES, OWNERS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS, EMPLOYEE BENEFIT PLANS (TOGETHER
WITH ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND AGENTS
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE/SHE MAY
HAVE OR CLAIM TO HAVE RELATING TO HIS/HER EMPLOYMENT WITH THE COMPANY, OR
HIS/HER SEPARATION THEREFROM, OR RELATING TO ANY OTHER MATTER WHATSOEVER arising
before the execution of this GENERAL RELEASE AGREEMENT, including but not
limited to claims for: (i) discrimination, harassment or retaliation arising
under any federal, state or local laws prohibiting age (including but not
limited to claims under the Age Discrimination in Employment Act of 1967 (ADEA),
as amended, and the Older Worker Benefit Protection Act of 1990 (OWBPA)), sex,
national origin, race, religion, disability, veteran status or other protected
class discrimination, the Family and Medical Leave Act, as amended (FMLA),
harassment or retaliation for protected activity; (ii) for compensation,
commission payments, bonus payments, stock, options and/or benefits under any
plan, program or policy, including but not limited to claims under the Fair
Labor Standards Act of 1938 (FLSA), as amended, the Employee Retirement Income
Security Act of 1974, as amended, (ERISA), the Family and Medical Leave Act, as
amended (FMLA), and similar federal, state, and local laws; (iii) under federal,
state or local law of any nature whatsoever, including but not limited to
constitutional, statutory, tort, express or implied contract, wrongful
discharge, or other common law; and (iv) attorneys’ fees. Provided, however,
that this release does not apply to claims for workers’ compensation benefits or
unemployment benefits filed with the applicable state agencies, or to any claim
for a breach of this GENERAL RELEASE AGREEMENT. For the purpose of implementing
a full and complete release and discharge, Employee expressly acknowledges that
this GENERAL RELEASE AGREEMENT is intended to include in its effect, without
limitation, all claims which he or she does not know or suspect to exist in his
or her favor at the time of execution hereof, and that this GENERAL RELEASE
AGREEMENT contemplated the extinguishment of any such claim or claims.

 

(b) SUPPLEMENTAL GENERAL RELEASE. Employee agrees that he will execute the
Supplemental General Release Agreement, Attached hereto as Exhibit A, no earlier
than the Separation Date and no later than twenty one (21) days after the
Separation Date.

 

10. Covenant Not To Sue. In consideration of the pay and benefits offered to
Employee under this GENERAL RELEASE AGREEMENT, Employee will not sue Releasees
on any of the released claims, on any matters relating to his or her employment,
or relating to any other matter, arising before the execution of this GENERAL
RELEASE AGREEMENT, including but not limited to claims under the ADEA, or join
as a party with others who may sue Releasees on any such claims; provided,
however, this paragraph will not bar a challenge under the OWBPA to the
enforceability of the waiver and release of ADEA claims set forth in this
GENERAL RELEASE AGREEMENT or bar claims for workers’ compensation or
unemployment benefits above, or where otherwise prohibited by law. To the
maximum extent permitted by law, Employee agrees that Employee will not seek and
waives any right to accept any relief or award from any charge or action against
Releasees before any federal, state, or local administrative agency or federal,
state or local court whether filed by Employee or on Employee’s behalf with
respect to any claim or right covered by paragraph 9. Employee does not abide by
this paragraph, then (i) he or she will return all monies received under this
GENERAL RELEASE AGREEMENT and indemnify Releasees for all expenses incurred in
defending the action, and (ii) Releasees will be relieved of their obligations
hereunder.

 



4

 

 

11. RIGHT TO REVIEW. The Company delivered, via hand delivery, this GENERAL
RELEASE AGREEMENT, containing the release language set forth in Sections 9 and
10 to Employee on March 3, 2014 (the “Notification Date”) and desires that he or
she have adequate time and opportunity to review and understand the consequences
of entering into it. Accordingly, the Company advises Employee as follows:

 

·to consult with his or her attorney prior to executing it; and

  

·that he or she has twenty one (21) days from the Notification Date to review
and consider whether he or she wishes to execute this GENERAL RELEASE AGREEMENT.

 

Since receiving this GENERAL RELEASE AGREEMENT, Employee and the Company have
negotiated additional severance benefits for Employee, which are provided for in
this revised GENERAL RELEASE AGREEMENT. This revised GENERAL RELEASE AGREEMENT
was presented to Employee on March __, 2014 (the “Second Notification Date”).
Employee and the Company agree that the provision of additional benefits is not
material and does not re-start the running of the 21-day review period.
Accordingly, Employee had 22 days for the Initial Notification Date in which to
consider signing this GENERAL RELEASE AGREEMENT. If Employee does not return an
executed copy of this GENERAL RELEASE AGREEMENT to the Company by no later than
the 22nd calendar day after the Initial Notification Date, it and the
obligations of the Company herein shall become null and void. Employee
acknowledges and understands that he or she is not required to use the entire
21-day review period and that he or she may elect to sign this GENERAL RELEASE
AGREEMENT at any time during the 21-day period. The executed GENERAL RELEASE
AGREEMENT should be returned to: Tod McDonald, Sr. HR Director, Baxano Surgical,
Inc., 110 Horizon Drive, Suite 230, Raleigh, North Carolina 27615.

 

12. REVOCATION. Employee may revoke the GENERAL RELEASE AGREEMENT during the
seven (7) day period immediately following his or her execution of it. This
GENERAL RELEASE AGREEMENT will not become effective or enforceable until the
revocation period has expired. To revoke this GENERAL RELEASE AGREEMENT, a
written notice of revocation must be delivered to: Tod McDonald, Sr. HR
Director, Baxano Surgical, Inc., 110 Horizon Drive, Suite 230, Raleigh, North
Carolina 27615.

 

13. AGENCY CHARGES/INVESTIGATIONS. Nothing in this GENERAL RELEASE AGREEMENT
shall prohibit Employee from filing a charge or participating in an
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of his or her employment; provided, however, that by
signing this GENERAL RELEASE AGREEMENT, Employee waives his or her right to, and
shall not seek or accept, any monetary or other relief of any nature whatsoever
in connection with any such charges, investigations or proceedings.

 



5

 

 

14. CONFIDENTIALITY AND GOOD WILL. The terms and provisions of the GENERAL
RELEASE AGREEMENT are confidential and will not be disclosed to third parties,
except as required by law. Notwithstanding the above, Employee may reveal the
terms and provisions of the GENERAL RELEASE AGREEMENT to a lawyer he or she
consults for legal advice, members of his or her immediate family, or a
financial advisor, provided that such persons agree to maintain the
confidentiality of the Agreement. Employee will not denigrate, disparage, defame
or cast aspersions on the Company or upon the Company’s owners, stockholders,
affiliates, officers, directors, employees or agents.

 

15. References. Employee agrees that he or she will direct all written inquiries
from prospective employers to the Company’s Human Resources department. Employee
acknowledges and agrees that, consistent with its usual practices, the Company
will provide only information about Employee’s positions, dates of employment
and salary.

 

16. Disclaimer of Liability. Nothing in this GENERAL RELEASE AGREEMENT is to be
construed as either an admission of liability or admission of wrongdoing on the
part of either party, each of which denies any liabilities or wrongdoing on its
part.

 

17. Governing Law. This GENERAL RELEASE AGREEMENT shall be governed by the laws
of North Carolina, without regard to its conflict of laws provisions and the
applicable provisions of federal law.

 

18. Entire Agreement. Except as expressly provided herein, and except for the
Indemnification Agreement entered into by the parties on or around August 3,
2010, this GENERAL RELEASE AGREEMENT: (i) supersedes and cancels all other
understandings and agreements, oral or written, with respect to Employee’s
employment with the Company; (ii) supersedes all other understandings and
agreements, oral or written, between the parties with respect to the subject
matter of this GENERAL RELEASE AGREEMENT; and (iii) constitutes the sole
agreement between the parties with respect to this subject matter. Each party
acknowledges that: (i) no representations, inducements, promises or agreements,
oral or written, have been made by any party or by anyone acting on behalf of
any party, which are not embodied in this GENERAL RELEASE AGREEMENT; and (ii) no
agreement, statement or promise not contained in this GENERAL RELEASE AGREEMENT
shall be valid. No change or modification of this GENERAL RELEASE AGREEMENT
shall be valid or binding upon the parties unless such change or modification is
in writing and is signed by the parties.

 

19. Severability. If any portion, provision, or part of this GENERAL RELEASE
AGREEMENT is held, determined, or adjudicated by any court of competent
jurisdiction to be invalid, unenforceable, void, or voidable for any reason
whatsoever, each such portion, provision, or part shall be severed from the
remaining portions, provisions, or parts of this GENERAL RELEASE AGREEMENT, and
such determination or adjudication shall not affect the validity or
enforceability of such remaining portions, provisions, or parts.

 



6

 

 

20. Counterparts. This GENERAL RELEASE AGREEMENT may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute one and the same instrument. Any party hereto
may execute this GENERAL RELEASE AGREEMENT by signing any such counterpart.

 

21. Waiver of Breach. A waiver of any breach of this GENERAL RELEASE AGREEMENT
shall not constitute a waiver of any other provision of this GENERAL RELEASE
AGREEMENT or any subsequent breach of this GENERAL RELEASE AGREEMENT.

 

22. SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a) The parties intend that the provisions of this Agreement comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Employee to incur any additional tax or interest under
Section 409A, the Company shall, upon the specific request of Employee, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to Employee and the Company of the
applicable provision shall be maintained, and the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Section 409A so long
as it has acted in good faith with regard to compliance therewith.

 

(b) Notwithstanding anything to the contrary in this Agreement, if   the
Employee is a “specified employee” within the meaning of Section 409A as of the
Separation Date (other than due to death), then the severance payable to the
Employee together with any other severance payments or separation benefits that
are considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”), that are payable within the first six
(6) months following the Employee’s termination of employment will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of the Employee’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Employee dies following the Separation Date but prior to the six (6) month
anniversary of the Employee’s termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 



7

 

 

(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

 

(d) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. For purposes of this Agreement,
“Section 409A Limit” shall mean the lesser of two (2) times: (i) the Employee’s
annualized compensation based upon the annual rate of pay paid to the Employee
during the Company’s taxable year preceding the Company’s taxable year of the
Employee’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Employee’s employment is terminated.

 

 

 

[Signatures on the following page]

 



8

 

 

IN WITNESS WHEREOF, the parties have entered into this GENERAL RELEASE AGREEMENT
as of the day and year written below.

 

 

 

 

  BAXANO SURGICAL INC.         By:   /s/ Ken Reali         Date:   3/14/2014    
                      FREDERIC FEILER         /s/ Frederic Feiler, Jr.        
Date: Mar. 14, 2014

 



 

 

 

EXHIBIT A TO GENERAL RELEASE 

AND SEVERANCE AGREEMENT

 

 

 

SUPPLEMENTAL GENERAL RELEASE AGREEMENT

 

This Supplemental General Release Agreement (the “SUPPLEMENTAL GENERAL RELEASE
AGREEMENT”) is made and entered into between Baxano Surgical Inc., a Delaware
corporation having a principal place of business in North Carolina (the
“Company”) and Frederic Feiler, a resident of North Carolina (the “Employee”).
Throughout the remainder of this SUPPLEMENTAL GENERAL RELEASE AGREEMENT, the
Company and Employee may be collectively referred to as “the parties.”

 

The parties executed a General Release and Severance Agreement (the “General
Release and Severance Agreement”) on March ___, 2014, under which Employee’s
employment will terminate on April 15, 2014. Capitalized terms not defined in
this SUPPLEMENTAL GENERAL RELEASE AGREEMENT shall have the definitions given to
them in the General Release and Severance Agreement.

 

Under the terms of the General Release and Severance Agreement, Employee
remained employed as an at-will employee through the Separation Date, subject to
the terms of the General Release and Severance Agreement, and was entitled to
receive his regular compensation during this period of employment. In addition,
Employee is entitled to certain severance benefits following the Separation
Date, conditioned upon, among other things, his execution of this SUPPLEMENTAL
GENERAL RELEASE AGREEMENT on the Separation Date or within 21 days thereafter.

 

Employee represents that he has carefully read this entire SUPPLEMENTAL GENERAL
RELEASE AGREEMENT, understands its consequences, and voluntarily enters into it.

 

In consideration of the above and the mutual promises set forth in the General
Release and Severance Agreement, Employee and the Company agree as follows:

 



 

 

 

1. SUPPLEMENTAL RELEASE. In consideration of the benefits conferred by the
General Release and Severance Agreement, and pursuant to his obligation under
Section 9(b) of the General Release and Severance Agreement, EMPLOYEE (ON BEHALF
OF HIMSELF/HERSELF, HIS/HER FAMILY MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER
REPRESENTATIVES) RELEASES THE COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS,
SUBSIDIARIES, AFFILIATES, AND ITS AND/OR THEIR PREDECESSORS, SUCCESSORS,
ASSIGNS, AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS,
EMPLOYEES, OWNERS, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS,
EMPLOYEE BENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS KNOWN OR UNKNOWN, HE/SHE MAY HAVE OR CLAIM TO HAVE RELATING TO
HIS/HER EMPLOYMENT WITH THE COMPANY, OR HIS/HER SEPARATION THEREFROM, OR
RELATING TO ANY OTHER MATTER WHATSOEVER arising before the execution of this
GENERAL RELEASE AGREEMENT, including but not limited to claims for: (i)
discrimination, harassment or retaliation arising under any federal, state or
local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (ADEA), as amended, and the Older
Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin, race,
religion, disability, veteran status or other protected class discrimination,
the Family and Medical Leave Act, as amended (FMLA), harassment or retaliation
for protected activity; (ii) for compensation, commission payments, bonus
payments, stock, options and/or benefits under any plan, program or policy,
including but not limited to claims under the Fair Labor Standards Act of 1938
(FLSA), as amended, the Employee Retirement Income Security Act of 1974, as
amended, (ERISA), the Family and Medical Leave Act, as amended (FMLA), and
similar federal, state, and local laws; (iii) under federal, state or local law
of any nature whatsoever, including but not limited to constitutional,
statutory, tort, express or implied contract, wrongful discharge, or other
common law; and (iv) attorneys’ fees. Provided, however, that this release does
not apply to claims for workers’ compensation benefits or unemployment benefits
filed with the applicable state agencies, or to any claim for a breach of the
General Release and Severance Agreement. For the purpose of implementing a full
and complete release and discharge, Employee expressly acknowledges that this
SUPPLEMENTAL GENERAL RELEASE AGREEMENT is intended to include in its effect,
without limitation, all claims which he or she does not know or suspect to exist
in his or her favor at the time of execution hereof, and that this SUPPLEMENTAL
GENERAL RELEASE AGREEMENT contemplated the extinguishment of any such claim or
claims.

 

2. Covenant Not To Sue. In consideration of the benefits conferred by the
General Release and Severance Agreement, and pursuant to his obligation under
Section 9(b) of the General Release and Severance Agreement, Employee will not
sue Releasees on any of the released claims, on any matters relating to his or
her employment, or relating to any other matter, arising before the execution of
this SUPPLEMENTAL GENERAL RELEASE AGREEMENT, including but not limited to claims
under the ADEA, or join as a party with others who may sue Releasees on any such
claims; provided, however, this paragraph will not bar a challenge under the
OWBPA to the enforceability of the waiver and release of ADEA claims set forth
in this SUPPLEMENTAL GENERAL RELEASE AGREEMENT or bar claims for workers’
compensation or unemployment benefits above, or where otherwise prohibited by
law. To the maximum extent permitted by law, Employee agrees that Employee will
not seek and waives any right to accept any relief or award from any charge or
action against Releasees before any federal, state, or local administrative
agency or federal, state or local court whether filed by Employee or on
Employee’s behalf with respect to any claim or right covered by paragraph 1.
Employee does not abide by this paragraph, then (i) he or she will return all
monies received under this SUPPLEMENTAL GENERAL RELEASE AGREEMENT and indemnify
Releasees for all expenses incurred in defending the action, and (ii) Releasees
will be relieved of their obligations hereunder.

 

3. RIGHT TO REVIEW. The Company delivered, via hand delivery, this SUPPLEMENTAL
GENERAL RELEASE AGREEMENT, containing the release language set forth in Sections
1 and 2 to Employee on March 3, 2014 (the “Notification Date”) and desires that
he or she have adequate time and opportunity to review and understand the
consequences of entering into it. Accordingly, the Company advises Employee as
follows:

 



2

 

 

·to consult with his or her attorney prior to executing it; and

  

·that he or she has twenty one (21) days from the Notification Date to review
and consider whether he or she wishes to execute this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT.

 

Employee must return an executed copy of the SUPPLEMENTAL GENERAL RELEASE
AGREEMENT to the Company within 22 days following the Separation Date, but not
before the Separation Date. Employee acknowledges and understands that he is not
required to use the entire 21-day review period and that he may elect to sign
this SUPPLEMENTAL GENERAL RELEASE AGREEMENT at any time during the 21-day period
following the Separation Date, but not before the Separation Date. The executed
SUPPLEMENTAL GENERAL RELEASE AGREEMENT should be returned to: Tod McDonald, Sr.
HR Director, Baxano Surgical, Inc., 110 Horizon Drive, Suite 230, Raleigh, North
Carolina 27615.

 

4. REVOCATION. Employee may revoke the SUPPLEMENTAL GENERAL RELEASE AGREEMENT
during the seven (7) day period immediately following his execution of it. This
SUPPLEMENTAL GENERAL RELEASE AGREEMENT will not become effective or enforceable
until the revocation period has expired. To revoke this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT, a written notice of revocation must be delivered to: Tod
McDonald, Sr. HR Director, Baxano Surgical, Inc., 110 Horizon Drive, Suite 230,
Raleigh, North Carolina 27615.

 

5. AGENCY CHARGES/INVESTIGATIONS. Nothing in this SUPPLEMENTAL GENERAL RELEASE
AGREEMENT or in the General Release and Severance Agreement shall prohibit
Employee from filing a charge or participating in an investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions and
privileges of his employment; provided, however, that by signing this
SUPPLEMENTAL GENERAL RELEASE AGREEMENT and the General Release and Severance
Agreement, Employee waives his hers right to, and shall not seek or accept, any
monetary or other relief of any nature whatsoever in connection with any such
charges, investigations or proceedings.

 

6. Disclaimer of Liability. Nothing in this SUPPLEMENTAL GENERAL RELEASE
AGREEMENT or in the General Release and Severance Agreement is to be construed
as either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.

 

7. Governing Law. This SUPPLEMENTAL GENERAL RELEASE AGREEMENT shall be governed
by the laws of North Carolina, without regard to its conflict of laws provisions
and the applicable provisions of federal law, including, but not limited to, the
ADEA and OWBPA.

 



3

 

 

8. Entire Agreement. Except for as provided in the General Release and Severance
Agreement and as expressly provided herein, this SUPPLEMENTAL GENERAL RELEASE
AGREEMENT: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Employee’s employment with the Company; (ii)
supersedes all other understandings and agreements, oral or written, between the
parties with respect to the subject matter of this SUPPLEMENTAL GENERAL RELEASE
AGREEMENT; and (iii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this SUPPLEMENTAL GENERAL RELEASE AGREEMENT; and (ii) no agreement,
statement or promise not contained in this SUPPLEMENTAL GENERAL RELEASE
AGREEMENT shall be valid. No change or modification of this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT shall be valid or binding upon the parties unless such change
or modification is in writing and is signed by the parties.

 

9. Severability. If any portion, provision, or part of this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT is held, determined, or adjudicated by any court of competent
jurisdiction to be invalid, unenforceable, void, or voidable for any reason
whatsoever, each such portion, provision, or part shall be severed from the
remaining portions, provisions, or parts of this SUPPLEMENTAL GENERAL RELEASE
AGREEMENT, and such determination or adjudication shall not affect the validity
or enforceability of such remaining portions, provisions, or parts.

 

10. Counterparts. This SUPPLEMENTAL GENERAL RELEASE AGREEMENT may be executed in
any number of counterparts, each of which shall be deemed an original, and all
of which taken together shall constitute one and the same instrument. Any party
hereto may execute this SUPPLEMENTAL GENERAL RELEASE AGREEMENT by signing any
such counterpart.

 

11. Waiver of Breach. A waiver of any breach of this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT shall not constitute a waiver of any other provision of this
GENERAL RELEASE AGREEMENT or any subsequent breach of this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT.

 

[The remainder of this page intentionally left blank]

 



4

 

 

N WITNESS WHEREOF, the parties have entered into this SUPPLEMENTAL GENERAL
RELEASE AGREEMENT as of the day and year written below.

 

 

  BAXANO SURGICAL INC.         By:           Date:                            
FREDERIC FEILER                           Date:  

  

 

